Case 4:18-cv-00548-ALM-KPJ Document 26 Filed 03/30/20 Page 1 of 2 PageID #: 83



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CHAPWOOD CAPITAL INVESTMENT                             §
  MANAGEMENT, LLC and ED BUTOWSKY,                        §
                                                          §
          Plaintiffs,                                     §
                                                          §         Civil No. 4:18-cv-548-ALM-KPJ
  v.                                                      §
                                                          §
  CHARLES SCHWAB & CO., INC., WALTER                      §
  W. BETTINGER, II, and KEVIN LEWIS,                      §
                                                          §
          Defendants.
                                              ORDER

       On October 30, 2018, the Court entered an Order staying this case pending binding

arbitration, as agreed upon by the parties. See Dkt. 15. At that time, the Court ordered the parties

to file a joint status report by February 27, 2019. See id. On May 30, 2019, the parties filed an

Updated Joint Status Report (Dkt. 19), wherein the parties represented that no arbitration had

commenced to date and that they intended to file an arbitration statement of claim with JAMS

within ten days of the date of filing. See Dkt. 19. The parties were directed to file an updated status

report by August 30, 2019. See Dkt. 20. In the Second Updated Joint Status Report (Dkt. 21), filed

on August 29, 2019, the parties represented that Plaintiffs Chapwood Capital Investment

Management, LLC, and Ed Butowsky (together, “Plaintiffs”) did not submit the Demand for

Arbitration until August 27, 2019. See Dkt. 21 at 2. On August 30, 2019, the Court directed the

parties to file an updated status report by November 27, 2019. See Dkt. 22. In the parties’ Third

Updated Joint Status Report (Dkt. 23), the parties represented that the arbitration commenced on

October 15, 2019. The parties further informed the Court that Defendants filed their Response to

Plaintiffs’ Demand for Arbitration on November 5, 2019, and JAMS has appointed three members
    Case 4:18-cv-00548-ALM-KPJ Document 26 Filed 03/30/20 Page 2 of 2 PageID #: 84



    to form the arbitration panel. See Dkt. 23 at 2. On December 2, 2019, the Court ordered the parties

    to provide to file an updated status report by March 27, 2020. See Dkt. 24.

           In the parties’ Fourth Updated Joint Status Report (Dkt. 25), filed on March 27, 2020, the

    parties indicated that JAMS sent two Request for Missing Items to Plaintiffs advising that it is

    missing the “Pre-retainer in the amount of $7,000.00, made payable to JAMS.” Dkt. 25 at 2.

    Plaintiffs’ counsel has communicated with JAMS regarding personal information relating to

.   Plaintiff Edward Butowsky. See id. No other progress has been made.

           IT IS THEREFORE ORDERED that the parties shall provide an updated status report

    indicating the status of this matter by June 29, 2020, or within seven days after the completion of

    the agreed arbitration, whichever is sooner.

            So ORDERED and SIGNED this 30th day of March, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     2
